Citation Nr: 1512372	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-05 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran's claim on appeal has previously been characterized as a claim of service connection for depression, to include alcohol dependence.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies a psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been treated for depression, anxiety, and adjustment disorder.  Accordingly, the Veteran's claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  
The Board notes that the VBMS contains relevant documents, including the November 2014 Appellant Brief.  These records were also reviewed and considered in preparing this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder.

The Board notes that the Veteran was provided two VA examinations regarding whether his depression is related to his period of service.  At the first examination, in June 2009, the VA examiner failed to discuss the Veteran's complaints of depression upon separation from active duty in February 1976.  Instead, the examiner stated that the Veteran's anxiety and depression began in December 2007, when he was accused of sexual assault.  Another VA examination was provided in April 2010 in order to discuss the Veteran's diagnosis of situational depression at separation.  At that time, the examiner noted the Veteran's in-service diagnosis, but stated that "it is as likely as not that his depression and alcoholism [sic] is not related to his military experience."  In providing this opinion, the examiner noted that the Veteran has had difficulty throughout his life coping with stressors.  He noted that the Veteran ran away from foster homes, dropped out of school, had difficulty in the military and left jobs because he felt discriminated against.  Further, the examiner indicated that the Veteran's current difficulties stem from being falsely accused and arrested for child abuse and the two years he endured to clear his name.  

The Board finds that the April 2010 examiner did not offer an adequate opinion and rationale as to whether the Veteran's acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder, is related to his period of service, to include his diagnosis of situational depression therein.  Accordingly, the Board finds that the June 1997 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Given the evidence outlined above, the Veteran should now be afforded another VA psychiatric examination with a medical opinion clarifying whether any of the Veteran's acquired psychiatric disorders, to include depression, anxiety, and adjustment disorder, arose during service or is otherwise related to any incident of service, to include the in-service diagnosis of situational depression as noted on the Veteran's separation examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for an acquired psychiatric disorder.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  After any records obtained have been associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any current acquired psychiatric disorders.  The claims folder should be made available to the examiner for review.  The examiner is asked to address the following:

(a)  The examiner should provide a diagnosis for each psychiatric disorder found.  The examiner should specifically comment on the Veteran's previous diagnoses of depression, anxiety, and adjustment disorder.

(b)  The examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service, to include the in-service diagnosis of situational depression.

The examiner must consider that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, no abnormalities or problems were noted on the entrance examination and, as such, the Veteran is presumed sound upon entrance to service.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the claim of service connection for an acquired psychiatric disorder to include depression, anxiety, and adjustment disorder.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




